Citation Nr: 1647869	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  15-00 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person (A&A). 

2.  Entitlement to SMC based on housebound status. 


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969, with service in Vietnam.  Thereafter, he had additional reserve service until 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

These issues were before the Board in August 2016 when they were remanded for additional development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  VVA contains additional VA treatment records as well as documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to automobile or other conveyance and adaptive equipment and entitlement to SMC (l) based on loss of use of the feet and SMC (o) based on paraplegia have been raised by the record in an October 2016 formal claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to SMC on the basis of the need for A&A is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a single service-connected disability rated as 100 percent disabling with additional disabilities at 60 percent, and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on housebound status have not been met.  38 C.F.R. § 1114 (l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated January 2012.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA records and private treatment records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to the SMC claim. 

The Veteran was afforded VA examinations in _____.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities, the veteran:  (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1114(s).

Being permanently housebound means that the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351 (d). 

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of the fractured left neck of the mandibular condyle, rated 40 percent disabling; osteoarthritis/degenerative disc disease (DDD) of the lumbar spine, rated as 20 percent disabling; chronic otitis media of the left ear with a history of ruptured eardrum and hearing loss, rated 0 percent disabling; and bitemporal headaches, rated as 0 percent disabling.  The Veteran is also in receipt of a total disability rating due to unemployability (TDIU). 

VA outpatient treatment records reflect that the Veteran receives relatively consistent treatment for these service-connected disabilities, as well as treatment for a variety of non-service-connected disabilities.  These records, along with several VA examination reports, private treatment records and the December 2015 hearing transcript, consistently show that the Veteran is not housebound.  Although he is in a wheelchair, he is able to leave his home, with the assistance of another person, to attend his medical appointments. 

Most importantly, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  As the grant of TDIU was asserted, and based upon PTSD, the Veteran does not have another separately rated 60 percent disability.  Under the combined ratings table, his 40 percent and 20 percent evaluations add up to a 50% evaluation.  See 38 C.F.R. § 4.25(2016).  Moreover, while the record reflects that the Veteran is wheelchair bound, he does not live in a nursing home or require nursing home care.  See March 2016 VA examination report.  He is not housebound.  Thus, the Veteran does not meet the basic eligibility for SMC based on housebound status. 

Accordingly, the Board concludes that all of the criteria for entitlement to SMC based on housebound status have not been met.  As the Veteran does not meet the basic eligibility for SMC based on housebound status, his appeal must be denied.


ORDER

Entitlement to SMC based on housebound status is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.

The Veteran maintains that he is entitled to SMC based on the need for A&A.  A&A requires a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  38 C.F.R. §§ 3.350, 3.52(a).  SMC at this level may also be granted based on finding that a Veteran is permanently bedridden, has anatomical loss or loss of use of both feet, has anatomical loss or loss of use of one hand and one foot, or is blind in both eyes (vision of 5/200 or less).  38 C.F.R. §§ 3.350, 3.52(a).  Loss of use of a hand or foot is defined as having "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  38 C.F.R. § 4.63.

As noted above, the Veteran is service connected for osteoarthritis/DDD of the lumbar spine.  In October 2016, he submitted formal claims for entitlement to SMC(l) based on loss of use of the feet and SMC(o) based on paraplegia, both due to his service-connected lumbar spine disability.  Consideration of the appeal for SMC based on the need for A&A is inextricably intertwined with these claims; adjudication would require discussion of the severity of impairment of the extremities, to include potential findings of loss of use.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Until the Veteran's claims are adjudicated by the AOJ, adjudication of the A&A appeal is premature.

After these claims have been adjudicated, an additional VA medical opinion may be warranted in order to distinguish the findings attributable to service-connected disability from those attributable to non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Adjudicate the issues of entitlement to SMC(l) based on loss of use of the feet and SMC(o) based on paraplegia, both due to his service-connected lumbar spine disability.  

4.  Thereafter, if warranted by the development above, obtain an addendum medical opinion as to whether the Veteran needs the regular aid and attendance of another person due to his service-connected disabilities.  The claims file and a copy of this remand must be provided to the examiner for review. 

A supporting explanation for all opinions expressed must be provided.  To the extent possible, the examiner is asked to specifically differentiate the symptoms and functional impairment caused by the Veteran's service-connected disabilities from his non-service-connected disabilities. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


